      Case 4:19-cv-04812 Document 22 Filed on 05/27/20 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                          May 28, 2020
  UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                   SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

RAUL BUSTOS, et al,                             §
                                                §
         Plaintiffs,                            §
VS.                                             § CIVIL ACTION NO. 4:19-CV-4812
                                                §
STATE FARM LLOYDS,                              §
                                                §
         Defendant.                             §

                       ORDER ADOPTING MAGISTRATE JUDGE'S
                       MEMORANDUM AND RECOMMENDATION

       The Court has reviewed the Report and Recommendation (Instrument No.18) of United

States Magistrate Judge Christina Bryan signed on May 8, 2020, regarding Instrument No. 11.

       The Court finds as of [date this Order is prepared] no objections were filed by either

party pursuant to 28 U.S.C. ' 636(b)(1)(C) and General Order 80-5, S.D. Texas. Failure to file

objections within 14 days after being served with a copy has barred the parties from attacking on

appeal the Magistrate's factual findings.

       ORDERED, ADJUDGED and DECREED that United States Magistrate Judge Bryan's

Memorandum and Recommendation is hereby adopted by this Court.

       The Clerk of the Court shall provide a true copy of this Order to all counsel of record.

       SIGNED on this the ____
                           27thday of May, 2020, at Houston, Texas.




                                                          VANESSA D. GILMORE
                                                     UNITED STATES DISTRICT JUDGE
